               4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 1 of 12

                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Jennifer Berry                                                                                       Case No.    4:20-bk-10393
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                               Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                concluded.

                               Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                plan.

                               Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 2 of 12
Debtor(s) Jennifer Berry                                                                  Case No. 4:20-bk-10393


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                      Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                  Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $1,505.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on   .

             Plan payments will change to $ per month beginning on                            .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Jennifer Berry
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                          semi-monthly,    bi-weekly,   weekly,     Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                          semi-monthly,    bi-weekly,   weekly,     Other
                    If other, please specify:
                     Employer name:
                     Address:
Arkansas Plan Form - 8/18                                                                                                                 Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 3 of 12
Debtor(s) Jennifer Berry                                                            Case No. 4:20-bk-10393


                     Phone:


2.3          Income tax refunds.

      Check one.
            Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                    Monthly                       To be paid
 of account number                                                                payment amount
 Ally Financial                                     2013 Buick Regal 90,000                             56.73     Preconfirmation
                                                    miles                                                         Postconfirmation
                                                    dent in front right fender,
                                                    service light on, needs new
                                                    tires, cracked windshield
 Santander Consumer USA                             2011 GMC 2500 180,00 miles                          73.83     Preconfirmation
 1000                                                                                                             Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                  The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any

Arkansas Plan Form - 8/18                                                                                                               Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
               4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 4 of 12
Debtor(s) Jennifer Berry                                                               Case No. 4:20-bk-10393

             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly          Monthly         Estimated           Monthly           Interest rate, if
 last 4 digits of                                          installment      installment     arrearage           arrearage         any, for
 account number                                            payment          payment         amount              payment           arrearage
                                                                            disbursed by                                          payment
 Deutche Bank                 816 W. Ashley                          543.43    Debtor(s)           16,000.00                266.67 0.00%
 Natl Trust Co                Street Benton,                                   Trustee
                              AR 72015
                              Saline County
                              (Homestead)

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

             The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

                The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each
             nongovernmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be
             as set out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by
             the court, the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy
             Rules controls over any contrary amount listed below.

             Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
             below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this
             plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
             treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim
             amounts listed on a filed and allowed proof of claim will control over any contrary amount listed below, except as to value,
             interest rate and monthly payment.

             The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the
             property interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under
             nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and
             be released by the creditor.




Arkansas Plan Form - 8/18                                                                                                                     Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 5 of 12
Debtor(s) Jennifer Berry                                                               Case No. 4:20-bk-10393

 Creditor and     Collateral                               Purchase   Debt/estimated Value of       Interest    Monthly            Estimated
 last 4 digits of                                          date       claim          collateral     rate        payment            unsecured
 account number                                                                                                                    amount

 Ally Financial               2013 Buick        3/2014                     24,412.12      12,025.00 5.00%                 226.93         12,387.12
                              Regal 90,000
                              miles
                              dent in front
                              right fender,
                              service light on,
                              needs new tires,
                              cracked
                              windshield
 Santander                    2011 GMC 2500 10/2014                        31,253.29      15,650.00 5.00%                 295.33         15,603.29
 Consumer USA                 180,00 miles
 1000

3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:          $    1,471.00
                            Amount to be paid by the Trustee:                 $    2,529.00
                            Total fee requested:                              $    4,000.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $    1,500.00   and   25.00    %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

                Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be
             paid in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units,

Arkansas Plan Form - 8/18                                                                                                                    Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 6 of 12
Debtor(s) Jennifer Berry                                                    Case No. 4:20-bk-10393

        the categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                             Nature of claim (if taxes, specify type and           Estimated claim amount
                                      years)
  Dept. of Finance & Admin.                              Taxes                                                                        100.00

 U.S. Treasury                                           Taxes                                                                        100.00

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                 Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.
Arkansas Plan Form - 8/18                                                                                                            Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
               4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 7 of 12
Debtor(s) Jennifer Berry                                                     Case No. 4:20-bk-10393


             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                 None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                 plan confirmation

                  entry of discharge

                 other:

Part 8: Nonstandard Plan Provisions

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Marc Honey                                                                         Date February 6, 2020
                Marc Honey 86091
                Signature of Attorney for Debtor(s)

                /s/ Jennifer Berry                                                                     Date February 6, 2020
                Jennifer Berry
                                                                                                       Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                              Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
 4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 8 of 12




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the attached Chapter 13
plan has been served by CM/ECF to Jack W. Gooding, Chapter 13 Standing Trustee; Charles W.
Tucker, Assistant United States Trustee; and served by U.S. Mail, postage prepaid to the
following on February 7, 2020:

Department of Finance and Administration            AR Department of Workforce Services
Legal Division                                      Legal Division
P.O. Box 1272                                       P.O. Box 2981
Little Rock, AR 72203                               Little Rock, AR 72203

Internal Revenue Service                            U.S. Attorney, Eastern District
P.O. Box 7346                                       P.O. Box 1229
Philadelphia, PA 19101-7346                         Little Rock, AR 72202

And to all creditors whose names and addresses are set forth on the following creditor matrix.

       The undersigned further certifies that a true and correct copy of the attached Chapter 13
Plan that requests a valuation determination pursuant to Section 3.4 was served by U.S. Mail,
postage prepaid, to the following as noted:

       Jeffrey Brown, CEO                           Ally Bank
       Ally Financial                               P.O. Box 130424
       Ally Detroit Center                          Roseville, MN 55113-0004
       Detroit, MI 48226
       By U.S. Mail


       Mahesh Aditya, CEO                           Santander Consumer, USA
       Santander Consumer, USA                      P.O. Box 961245
       1601 Elm St. Ste. 800                        Fort Wirth, TX 76161
       Dallas, TX 75201-4701
       By U.S. Mail


                                                    Honey Law Firm, P.A.
                                                    P.O. Box 1254
                                                    Hot Springs, AR 71902
                                                    Tel: 501.321.1007
                                                    Fax: 501.321.1255
                                                    mhoney@honeylawfirm.com

                                                    /s/Marc Honey
                                                    Marc Honey (86091)
    4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 9 of 12



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Access Credit Management
                        P.O. Box 22267
                        Little Rock, AR 72221-2267


                        Ally Financial
                        200 Renaissance Ctr
                        Detroit, MI 48243


                        Alva Brown
                        915 Montclair Street
                        Benton, AR 72015


                        Arkansas Bone & Joint
                        PO Box 3250
                        Benton, AR 72018


                        Arkansas Health Grp Anesthesia
                        11001 Executive Center Dr.
                        Ste., 200
                        Little Rock, AR 72211


                        Ashley Funding Services
                        c/o Resurgent Capital Serv
                        PO Box 10587
                        Greenville, SC 29603


                        AWA Collections
                        1045 W Katella Avenue
                        Orange, CA 92867


                        Baptist Health
                        PO Box 25748
                        Little Rock, AR 72221-5748


                        Baptist Health Center
                        P.O. Box 841263
                        Dallas, TX 75284-1256


                        Cannon Finance
                        1425B Airport Road
                        Hot Springs National, AR 71913


                        Collection Services
                        1501 N. University
                        Little Rock, AR 72217
4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 10 of 12




                     Convergent Outsourcing
                     P.O. Box 9004
                     Renton, WA 98057-9004


                     Credit Bureau of Louisiana
                     PO Box 1107
                     Shreveport, LA 71163


                     Danny Wilmoth
                     1709 Kelloms Road
                     Benton, AR 72015


                     Dept. of Finance & Admin.
                     Revenue Legal Counsel Rm. 2380
                     PO Box 1272
                     Little Rock, AR 72203


                     Deutche Bank Natl Trust Co
                     C/O Select Portfolio Services
                     PO Box 65450
                     Salt Lake City, UT 84165


                     Direct TV
                     P.O. Box 78626
                     Phoenix, AZ 85062


                     EOS CCA
                     700 Longwater Drive
                     Norwell, MA 02061


                     Farmers Bank and Trust
                     PO Box 250
                     Magnolia, AR 71754


                     First Collection Serv
                     10925 Otter Creek E
                     Mabelvale, AR 72103


                     Hurricane Creek Federal Credit
                     1114 Ferguson Drive
                     Benton, AR 72015


                     John Gibson Auto Sales
                     1425 Airport Road
                     Hot Springs National Park, AR 71913
4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 11 of 12




                     LVNV Funding LLC
                     c/o Resurgent Capital
                     PO Box 10587
                     Greenville, SC 29603


                     Medical Data Systems
                     2001 9th Ave., Suite312
                     Vero Beach, FL 32960


                     Mid-South Adjustment
                     123 West 2nd St
                     Pine Bluff, AR 71601


                     Mid-South Adjustment
                     200 E 11th Ave., Ste. K
                     Pine Bluff, AR 71601


                     Mid-South Adjustment
                     Attn: Bankruptcy
                     200 E 11th Ave. Suite K
                     Pine Bluff, AR 71601


                     Midland Funding
                     2365 Northside Drive, Ste 300
                     San Diego, CA 92108


                     Palisades Collection
                     c/o Vativ Rec Solutions
                     PO Box 40728
                     Houston, TX 77240


                     Progressive Financial Services
                     Po Box 22083
                     Tempe, AZ 85285


                     Saline Health System
                     1 Medical Park Drive
                     Benton, AR 72015


                     Santander Consumer USA
                     PO Box 961245
                     Fort Worth, TX 76161
4:20-bk-10393 Doc#: 13 Filed: 02/06/20 Entered: 02/06/20 15:42:44 Page 12 of 12




                     Southern Collection System
                     P.O. Box 25006
                     Little Rock, AR 72221-5006


                     Terry Berry
                     816 W. Ashley St.
                     Benton, AR 72015


                     Transworld Systems
                     2135 E Primrose
                     Suite Q
                     Springfield, MO 65804


                     TSI
                     500 Virginia Dr
                     Suite 514
                     Fort Washington, PA 19034


                     U.S. Treasury
                     Internal Revenue Service
                     PO Box 7346
                     Philadelphia, PA 19101-7346


                     US Department of Education
                     Claims Filing Unit
                     PO Box 8973
                     Madison, WI 53708-8973
